             Case 2:19-cv-00358-JS Document 82 Filed 09/03/20 Page 1 of 1


                         IN THE UNITED STATES COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
John Doe,                                     :
                                              :
                                 Plaintiff,   :
      v.                                      : No. 19-cv-358-JS
                                              :
                                              :
University of the Sciences,                   :
                                              :
                                 Defendant.   :
________________________________________ :

               STIPULATION TO FILE ANSWER AND WITHDRAW MOTIONS

       Pursuant to Local Rule 7.4, the parties hereby stipulate as follows:

       1.     Defendant, University of the Sciences, shall file its Answer to Plaintiff’s Amended

Complaint on or before September 9, 2020.

       2.     Plaintiff’s Motion for Entry of Default Judgment (doc. 79) and Plaintiff’s Request

for Entry of Default (doc. 80) are hereby withdrawn.

/s/ Riley H. Ross, III                   /s/ Leslie Miller Greenspan
 Riley H. Ross III, Esquire             Joe H. Tucker, Esquire
 Mincey Fitzpatrick Ross, LLC           Leslie Miller Greenspan, Esquire
 Two Penn Center                        Tucker Law Group, LLC
 1500 JFK Blvd Suite 1525               Ten Penn Center
 Philadelphia, PA 19102                 1801 Market Street, Suite 2500
                                        Philadelphia, PA 19103
 Joshua A. Engel, Esquire
 Engel & Martin, LLC                    Attorneys for Defendant
 4660 Duke Drive, Suite 101
 Mason, OH 45040

 Attorneys for Plaintiff

Dated: September 2, 2020


BY THE COURT:

/s/ Juan R. Sánchez
Juan R. Sánchez, C.J.                                   Dated: September 3, 2020
